UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7371


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN DILLARD, a/k/a JB, a/k/a John Boy,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Peter J. Messitte, Senior District Judge. (8:00-cr-00424-PJM-7)


Submitted: July 8, 2021                                           Decided: July 27, 2021


Before KEENAN, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Dillard, Appellant Pro Se. Jonathan Scott Tsuei, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Dillard appeals the district court’s order denying his motion for a reduction of

sentence under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5222. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. * United States v. Dillard, No. 8:00-cr-00424-PJM-7

(D. Md. filed Aug. 18 & entered Aug.19, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




       *
         Dillard asserts that the district court improperly considered his obstruction of
justice enhancement, even though the jury did not find these facts beyond a reasonable
doubt. However, Dillard’s conduct was properly considered both in the calculation of his
Sentencing Guidelines range and by the district court in deciding the instant motion. See
United States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005) (noting that decision about
sentencing factors is properly made by judges, not juries).

                                             2